Citation Nr: 9920613	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, on 
appeal from the initial award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for aggravation in 
service of preexisting bilateral impaired hearing disability.

3.  Entitlement to service connection for arthritis of 
multiple joints comprising the arms, back, and legs.

4.  Whether a claim of entitlement to service connection for 
peptic ulcer disease (PUD) (claimed variously as several 
gastrointestinal (GI) disorders) is well grounded.

5.  Whether a claim of entitlement to service connection for 
residuals of a low back injury is well grounded.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from May 1969 to March 1971.

This appeal is from rating decisions by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, regional 
office (RO).  

In February1997, the RO denied a rating greater than 20 
percent for service-connected residuals of a fracture of the 
right ankle.  An appeal was perfected by the veteran's 
attorney in July 1997.  A VA hearing officer granted a 30 
percent rating in June 1998.  In a statement received by the 
RO July 15, 1998, the appellant's attorney wrote, "We are 
pleased with and concur with the increased rating award for 
[the appellant's] right ankle as well as the effective 
date."  The statement expressed disagreement with and intent 
to appeal from the adjudication of several other explicitly-
named issues.  The statement showed the attorney sent a copy 
to the appellant.

An appellant's attorney may withdraw a substantive appeal 
that was not filed by the appellant personally.  38 C.F.R. 
§ 20.204(b), (c) (1998).  The Board of Veterans' Appeals 
(Board) deems withdrawn the substantive appeal from the 
rating of the right ankle disability.  In the context of the 
clear expression of intent to prosecute appeals in other 
matters, there can be no other reasonable interpretation of 
the statement in question.  The withdrawal nullifies the 
prior substantive appeal.  The attorney's inclusion of the 
issue among those addressed at a hearing before a member of 
the Board in May 1999 does not reinstate the appeal.

The Board defers a final appellate decision on all issues on 
appeal except the rating for PTSD and the claim for TDIU, 
pending return of this case from the remand appended to this 
decision.

The RO adjudicated the claim for service connection for 
impaired hearing as one subject to a prior, final 
disallowance of a claim for service connection.  For reasons 
explained in the remand, the Board has restated the issue 
consistent with an appeal from an initial adjudication.


FINDINGS OF FACT

1.  The appellant's claim for a higher evaluation for PTSD is 
plausible, and sufficient evidence is of record for an 
equitable disposition of the appeal.

2.  From the effective date of service connection until 
November 7, 1996, the appellant's PTSD has been manifested by 
virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms with disturbed thought 
causing demonstrable inability to obtain or retain 
employment.

3.  From November 7, 1996, to the present, the appellant's 
PTSD has been manifested by total occupational and social 
impairment due to persistent danger of hurting himself, 
intrusive thoughts and flashbacks, and social isolation 
comparable in severity to the symptoms listed in the rating 
schedule as warranting a total schedular rating.

4.  The claim for TDIU seeks a benefit not provided by law 
and is moot.


CONCLUSIONS OF LAW
1.  The claim for a higher evaluation, on appeal from the 
initial grant of service connection, for PTSD, is well-
grounded, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).
2.  The criteria for a 100 percent schedular evaluation for 
service-connected post-traumatic stress disorder are met, 
from the grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.2, 4.10, 4.21 (1998); 38 C.F.R. 
§ 4.132 Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130 
Diagnostic Code 9411 (1998).

3.  There is no legal basis for entitlement to a total rating 
on the basis of individual unemployability in this case.  
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. § 4.16(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The available service medical records, which include reports 
of physical examination on entrance and separation from 
service, are silent for any psychiatric complaint, finding, 
or diagnosis.

The appellant's service personnel records show the appellant 
served in Vietnam.  A May 1970 Naval Investigative Service 
report documented an investigation during the course of which 
the appellant alleged sexual assault by another service 
member.  Apparently, the investigation was closed without 
further action.

In August 1995 the appellant entered a VA inpatient substance 
abuse detoxification and treatment program.  He reported a 
long history of substance abuse, dating to age 16.  He denied 
any history of sexual abuse.  He reported military history 
including nine months in Vietnam that in different statements 
did and did not include combat.  He reported he had not 
worked since January 1995, when he last worked as a truck 
driver.  The primary diagnosis was alcohol and amphetamine 
dependence, continuous.  Global assessment of functioning 
(GAF) was 60 currently and 60 for the past year.  On 
discharge he was felt to be employable.

In November 1995 the appellant sought treatment at a VA 
mental hygiene clinic for PTSD.  He was noted to have six or 
seven weeks of sobriety following discharge from a VA 
treatment program.  Since completing detoxification, he had 
experienced increased problems with broken sleep, nightmares, 
daytime flashbacks, increased arousal, paranoia, anxiety, and 
withdrawal.  He admitted a history of sexual abuse for the 
first time.  Reexperiencing episodes were related to sexual 
abuse and combat experiences.  The appellant also reported 
symptoms of depression including decreased mood (1 or 2 on a 
scale of 10), decreased sleep, decreased appetite, anhedonia, 
guilt, decreased concentration and memory, and positive 
suicidal ideation; he had recently purchased pistol.  The 
appellant reported that he joined the Navy at age 18 and 
became a truck driver after service.  He used amphetamines to 
keep awake on the road and alcohol to sleep and forget about 
sexual abuse.  On mental status examination he had decreased 
eye contact, his mood was depressed and his affect was 
blunted.  Speech was slow, soft, and halting.  Thought 
content was positive for suicidal ideation, without definite 
plan, negative for homicidal ideation, and negative for 
psychotic content.  His thoughts were preoccupied with PTSD 
content, sexual abuse more than combat.  Insight and judgment 
were both fair.  He was alert and oriented times three.  The 
diagnosis was PTSD related to sexual abuse more than to 
combat; depression secondary to PTSD.  The examiner 
recommended inpatient PTSD treatment.

A VA hospital summary for two days in November 1995 shows the 
appellant was discharged to attend to pending legal charges.  
His chief complaint was feeling depressed.  The appellant had 
been admitted the week before for complaints of depression 
and suicidal ideation.  Psychiatric review of systems noted 
essentially the symptoms noted in the November mental hygiene 
clinic review.  History of sexual abuse in adolescence and in 
the service was noted, as was history of polysubstance abuse 
and current complaints of nightmares and subjective 
"flashbacks."  Social history noted estrangement from his 
father six months before, poor relationship with siblings, 
and currently living with biological mother.  He reported 
being fired from his last job as a truck driver in January 
1995 and having about 12 different driving jobs in 16 years.  
Mental status examination showed the appellant dressed 
casually, well kept, clean shaven, fairly cooperative, giving 
vague answers at times and showing intermittent hostility 
secondary to the topic of discussion.  Speech had normal 
rate, rhythm and tone.  Mood was depressed.  Affect and mood 
were incongruent, with neutral affect.  Thought process was 
irrational, circumstantial and irrelevant.  Judgment and 
insight were poor based on history of polysubstance abuse and 
pending legal charges.  The appellant was discharged to 
attend to his legal affairs and to pursue further psychiatric 
treatment thereafter.  The primary diagnosis on discharge was 
polysubstance abuse and antisocial traits versus personality 
disorder.

The appellant had a VA psychiatric examination in February 
1996.  The appellant brought his VA clinical file, including 
his ward chart and hospital file.  The examiner noted the 
August to September 1995 inpatient substance abuse treatment 
and the November 1995 hospitalization.  On interview, the 
appellant looked quite depressed, especially while sitting in 
the waiting room.  He kept his cap on and had rather long 
hair.  He complained of depression, nightmares, inability to 
sleep, and thinking of the sexual abuse he suffered when he 
was first in Vietnam.  He reported having nightmares also 
about being mortared one night in Vietnam.  He reported 
seeing a buddy get shot by another man cleaning a rifle and 
also seeing many shot up people coming off the river patrol 
boats.  The appellant reported becoming a truck driver after 
service, but that he had not worked since January 1995 
because of arthritis.  The interview addressed family, 
sexual, social, marital, and employment and substance abuse 
history.  He had been clean and sober since September 1995.

The appellant reported he currently spent his time watching 
television, reading, and fishing a little.  His socialization 
was nil.  Crowds bothered him.  He used to like being alone 
in his truck.  He now slept only two or three hours a night; 
nightmares awaken him almost nightly.  He had dreams about 
the buddy who was shot and about the sexual abuse in the 
service.  He said seeing gay people bothered him very much.  
He could watch war movies, but they made him think of 
Vietnam.  He said that once or twice a month he felt as 
though he was in Vietnam being mortared, but the feeling did 
not last long and it was usually triggered by something in 
the environment, such as a building.  Noise of gunshots or 
backfires made him jump.  Thunder bothered him and he tried 
to keep away from July 4th fireworks.  He said he felt guilty 
and angry about what was done to him sexually in the Navy.  
He reported intrusive thoughts about it, and he could not 
understand why any man would do that to another.  He said he 
also felt helpless and depressed.  He said he could not make 
close friends, but he had been comfortable alone in his 
truck.

Mental status examination was positive for depression, with 
small but appropriate changes in affect.  Thought processes 
were normal.  He felt he had no future.  Memory was impaired 
during the interview.  There was depression and anxiety.  
Insight was superficial.  Judgment was good.  He had some 
suicidal feelings.  The diagnosis was PTSD, chronic, delayed; 
major depression.

The appellant had a psychological and vocational evaluation 
in September 1996 at Southwestern Institute.  The examiner 
stated that in the emotional area, PTSD seemed to be primary.  
The appellant also reported depression and trouble sleeping, 
poor concentration, and had memory loss from a 1974 motor 
vehicle accident and concussion.  He said his mother did all 
the housework.  The examiner reviewed VA medical reports 
showing diagnosis of PTSD and mixed substance dependence, 
with uncertainty whether depression was major depression or 
an organic affective disorder.  The Psychological Assessment 
Inventory showed a highly elevated suicide potential scale.  
There were feelings of nonsupport from his environment.  
Significantly elevated clinical scales included those for 
depression, somatic preoccupation, thought disorder and 
anxiety.  The subscale for traumatic stress was most 
elevated, reflective of his PTSD.  Other significant scales 
reflected deterioration in social relationships, impaired 
cognitive abilities and negative relationships with others.  
The MCMI-III reflected major depression, anxiety, and 
preoccupation with physical condition.  Personality scales 
suggested a schizoid personality with avoidant and self-
defeating features.  The diagnostic impression was Axis I: 
Pain disorder due to psychological factors and a general 
medical condition; PTSD; major depression, severe; and mixed 
substance dependence, in remission; Axis II: Schizoid 
personality disorder with avoidant and self-defeating traits.  
The Axis V GAF was 50.

The examiner commented that the appellant experienced 
activities as being markedly restricted and he had marked 
impairment in social functioning.  He had experienced 
frequent deficiencies of concentration and persistence that 
interfered with his ability to complete tasks in a timely 
manner.  When he was working, he would have periodic 
exacerbation of his symptoms and would have to withdraw from 
the situation.  He had no transferable skills.  He was not 
presently a candidate for employment and was very much in 
need of psychiatric intervention with counseling and 
medication.  He continued to be a significant suicide risk.  
Due to PTSD, he had and continued to experience definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The neurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce industrial 
impairment.  It was not the PTSD that stopped him from 
working, but the chronic pain and major depression that 
eventually became most severe.

In a January 1997 decision, an administrative law judge (ALJ 
or judge) of the Social Security Administration (SSA) found 
the appellant unable to engage in any substantial gainful 
activity because of a medically determinable mental 
impairment that had lasted for at least one year or 
reasonably could be expected to last not less than twelve 
consecutive months.  In his claim for SSA disability 
benefits, the appellant alleged he had been unable to work 
since January 1995 due to PTSD.  He reported having an 11th 
grade education and work experience as a truck driver.  The 
ALJ reviewed numerous exhibits including VA medical records 
and the September 1996 report of Southwestern Institute.  
Upon summarizing the appellant's symptoms as presented in the 
appellant's testimony and the medical exhibits, which the 
judge accorded significant weight, finding no substantial 
evidence to the contrary, the judge concluded that PTSD 
caused disability.  The judge noted depression as part of the 
appellant's psychiatric disability picture, but ultimately 
found PTSD to be the disabling entity.  Apparently, 
psychiatric disability alone was the basis of the SSA 
decision.

The appellant was admitted to a VA medical center from 
January to March 1997 for treatment of chronic PTSD.  
Comorbidities and complications included organic affective 
disorder versus major depressive disorder, and substance 
dependence in remission.  Axis V was poor.  Referencing a 
prior evaluation for participation in the inpatient PTSD 
program, the record shows the appellant met the criteria for 
PTSD, with predominant re-experiencing symptoms.  There were 
chronic depressive symptoms, mild to moderate in severity, 
and a long history of substance dependence.  The multi-
disciplinary team identified impaired family relationships, 
impulsive, inappropriate expression of feelings, and impact 
of medical problems as needing evaluation and further 
exploration with the appellant.  The reports stated that even 
though the appellant made significant progress in learning to 
cope with his symptoms of PTSD, it was important to note that 
his symptoms were considered chronic and severe in nature, 
and although he participated in and completed the program, at 
home, outside of the hospital environment, he was virtually 
isolated from any social interaction or activities outside of 
his house.  The appellant had some improvement in depressive 
symptoms during hospitalization.  At discharge, PTSD was 
considered chronic and severe, with activities to be as 
tolerated.  The appellant was on multiple psychiatric 
medications.

The appellant has a VA psychiatric examination in February 
1997 while he was a VA inpatient for treatment of PTSD.  The 
appellant described his current functioning as fair.  He said 
he had nightmares, suicidal thoughts, and intrusive thoughts.  
He said he was angry, depressed, sad, and tired all the time.  
He reported that his nightmares involved the sexual assault 
he suffered in Vietnam, and he awakened sweating and very 
anxious.  He reported numerous intrusive thoughts about the 
war; he tried not to think about it "but it is still 
there."  He said he startled easily.  He disliked having 
people behind him.  He reported being clean and sober since 
participating in a detoxification program; his drug of choice 
had been methamphetamine and he lost his last job when he was 
"busted."

On mental status examination, the appellant made minimal eye 
contact.  He was fully cooperative and gave no reason to 
doubt the information he provided.  He seemed reluctant to 
talk about the sexual assault.  The predominant moods were 
anxiety and depression, with affect appropriate to content.  
Thought processes were normal.  Insight was somewhat limited 
and judgment was adequate.  There was some suicidal ideation.  
The diagnosis was PTSD, poly-substance abuse; GAF 50.

In March 1997, the appellant filed a claim for TDIU.  He 
reported his occupation as over-the-road truck driver, and 
that he became unable to work in July 1995.

In VA testimony at a VA hearing in March 1997, the appellant 
described events that precipitated his PTSD.  He testified to 
ongoing nightmares about these events.

In June 1997, pursuant to the hearing officer's decision, the 
RO granted service connection for PTSD, effective November 
20, 1995.  The RO assigned a 50 percent disability rating, 
applying the rating criteria then in effect.  In July 1997, 
the appellant filed a notice of disagreement with the initial 
rating.

July 1997 statements from two employers reported on the 
appellant's termination of work as a truck driver.  He 
terminated March and August 1993.  Both employers reported 
the appellant's complaints about his ankle and back.  One 
noted the appellant appeared to be stressed.  The other noted 
the appellant appeared distracted from his work with mood 
swings.

In a July 1997 statement, a personal acquaintance of the 
appellant stated she had known the appellant for 20 years.  
She stated he had PTSD with recurrent memories of Vietnam, 
nightmares that made him awaken in cold sweats, insomnia, and 
flashbacks that affected his work, personal relationships and 
social life.  She stated deep depression had caused him to be 
suicidal.  He did not enjoy family, activities, or friends.  
He stayed in the house two to three weeks at a time without 
going outside because of anxiety and panic attacks.  She 
described the appellant as irritable, tense, fearful and 
sometimes "out of control."  She said he easily developed 
conflicts with her.  She also identified multiple 
musculoskeletal diagnoses and described how these caused 
physical pain, which his anxiety worsened.

A January 1998 VA outpatient record noted the appellant's 
complaints of worsening depression and problems with sleep.  
He reported thoughts of suicide, but promised to call or come 
to the emergency room if he had intent.

In April 1998, the appellant testified at a VA hearing.  He 
reported being under current psychiatric treatment privately 
and at VA without any subjective benefit.  He said he had 
flashbacks daily, slept three to four hours a night, and 
lived alone without any social contacts.  He said when he 
last worked driving in January 1995, traffic situations and 
interactions with others agitated him; if someone spoke to 
him he would just "go off," and he was still that way.  He 
said he currently had panic attacks daily, and that he was 
paranoid, checking the house to be sure windows were locked.  
He said he had been very suicidal.

December 1997 to June 1998 treatment records from D. 
Hollabaugh, M.D., the appellant's primary private physician, 
listed the diagnoses for which she saw the appellant.  Office 
notes recorded nervousness, intrusive thoughts, flashbacks, 
nightmares, and forgetfulness.  In a June 1998 summary 
statement, the doctor reported the appellant's PTSD was 
chronic and severe.  She reported psychiatric symptoms of 
depression with suicidal intrusive thoughts, chronic 
flashbacks and nightmares, insomnia, antisocial behavior, 
anxiety, paranoid behavior, and forgetfulness.

March and April 1998 office records from L. Bell, a private 
mental health practitioner, reported essentially the same 
complaints as did Dr. Hollabaugh.  In a July 1998 report of 
general medical examination, D.F. Hill, M.D., noted the 
appellant lived alone, rarely ventured from his house, ate 
once a day and typically prepared his own meals.

A July 1998 intake evaluation from Counseling Associates, 
Inc., on self referral for PTSD and depression reported the 
appellant's depression had gotten worse in the past four or 
five months, and he was having more flashbacks and 
nightmares.  He reported anxiety attacks two or three times a 
day, problems with paranoia, forgetfulness, suicidal thoughts 
and fatigue.  The appellant's presentation was appropriate in 
dress and appearance.  He was cooperative, with a flat 
affect, depressed mood, speech within normal limits, poor 
self-perception, memory poor, and insight poor.  He admitted 
that in 1997, after taking an overdose of antidepressants and 
putting a gun to his head, he was admitted overnight to St. 
Mary's Hospital and then transferred to a VA hospital.  On 
completion of the interview, which included family, social, 
military, occupational, and legal histories, the examiner 
diagnosed major depression, recurrent; PTSD; polysubstance 
abuse in complete remission.  The current GAF was 60, and the 
prognosis was poor to fair.

In August 1998, the appellant had a psychological evaluation 
at Arkansas Psychological Services to assess his current 
psychological functioning.  He had a clinical interview and 
took the Minnesota Multiphasic Personality Inventory-II, Beck 
Depression Inventory, and Trauma Symptom Inventory, which 
were felt valid.  He complained of a broad range of 
impairment in overall functioning.  The examiner reviewed 
family, academic, military, occupational and legal history.  
Current symptoms included depression, impotence, flashbacks, 
nightmares, intrusive thoughts, insomnia, fatigue, paranoid 
thinking, suicidal thinking, poor concentration, impaired 
memory and night sweats.  He had typically kept emotional 
distance from others and managed to keep jobs because they 
did not require much interaction.  He had lost several jobs 
due to inability to tolerate even minor interpersonal 
conflict.  He continued to be deeply troubled and embarrassed 
about the sexual molestation.  He was said to be socially 
withdrawn, going several weeks without leaving his house.  He 
said he had been actively contemplating suicide in the past 
few months and he admitted one prior attempt several years 
ago.  The Beck Depression Inventory found a likelihood of 
impaired capacity to carry out routine daily activities and 
occupational responsibility.  The axis I diagnosis was PTSD, 
chronic; polysubstance abuse by history; dysthymia.  The GAF 
was 35.

The appellant had a VA examination in October 1998.  The 
examiner noted the examination was to determine the severity 
of PTSD and the appellant's unemployability.  The examiner 
stated he reviewed the claims folder and the report made 
reference to numerous documents in it.  On clinical 
interview, the appellant reported current psychiatric 
symptoms, essentially as reported in August 1998.  The 
examiner said the appellant's focus on his sexual assault 
seemed to be a fixed idea.  The appellant reported he quit 
his last job because of his arthritis.  He described his 
current social isolation.  The examiner found no 
hallucination, but noted possible delusion related to the 
appellant's feeling that someone was after him or watching 
him all the time.  The examiner catalogued the appellant's 
PTSD symptoms, describing how they were related to the PTSD.  
The examiner noted the appellant was in regular treatment, 
both through VA and privately.

Mental status examination showed the appellant to be 
underactive.  His face showed some appropriate change; speech 
was normal.  He was quite cooperative.  His mood showed he 
stayed depressed; his future did not look good and he had 
been suicidal for the past six months.  He had rare crying 
spells, crying about "life itself."  He got no enjoyment in 
life.  The appellant was well oriented to time, place, and 
person; he was quite alert.  There were no hallucinations, 
but there were possible delusions.  There was depression and 
anxiety.  Insight was superficial and judgment was somewhat 
impaired.  He had suicidal thoughts and some homicidal 
ideation.  The diagnosis was PTSD, chronic, delayed; and 
major depressive disorder.  GAF was 45.  The examiner opined 
that the appellant would be unable to work and his PTSD would 
be severe enough to render him unemployable.

The appellant testified at a VA hearing in January 1999.  He 
reported the several psychiatric medications he took.  He 
stated some of them made him drowsy.  He also reported he 
continued to have flashbacks or intrusive thoughts despite 
the medication.  He named the VA and private mental health 
practitioners from whom he currently received medical and 
psychotherapy treatment.  He stated he did not feel he could 
reliably report to and perform any type of work on a daily 
basis.

A January 1999 report entitled "Medical Assessment of 
Ability to do Work-Related Activities (Mental)," from J.R. 
Moneypenny, Ph.D., produced findings of "fair," or "poor 
to none," on a four element scale, "unlimited/very good, 
good, fair, poor or none."  Findings were reported in the 
broad categories of Making Occupational Adjustments, Making 
Performance Adjustments, and Making Personal-Social 
Adjustments.  Dr. Moneypenny concluded that the appellant had 
marked psychological disturbance (PTSD, dysthymia) as well as 
chronic pain, which further aggravated his functioning, per 
clinical interview, records review, and current objective 
testing.

In May 1999, the appellant submitted another "Medical 
Assessment of Ability to do Work-Related Activities," 
completed by Dr. Hollabaugh.  Findings reported were 
responsive to the same questions as in the January 1999 
assessment.  All findings were "poor or none."

The appellant testified before a member of the Board in May 
1999.  The appellant reported the results of the January and 
May 1999 evaluations by Drs. Moneypenny and Hollabaugh.  He 
stated that the SSA had awarded disability benefits because 
of his PTSD.  He reported his ongoing psychiatric treatment 
and listed his current medications.  He described his social 
isolation, mood swings, and flashbacks.


II.  Analysis

A.  PTSD

This appeal is from the initial rating assigned to PTSD upon 
awarding service connection.  The entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, the appellant is not prejudiced by the 
Board's consideration of staged ratings.

The veteran has presented a well-grounded claim for a higher 
evaluation for PTSD, having appealed the initial grant of 
entitlement to service connection.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The RO has associated 
private and VA treatment records with the claims file and has 
accorded the veteran VA examinations and taken testimony from 
him in personal hearings.  The record on appeal included a 
list of exhibits associated with a January 1991 SSA 
administrative law decision.  Although there is basis to 
believe the VA claims folder and the SSA exhibits are not 
identical, the record now before the Board is sufficient to 
decide this issue on appeal fairly.  Consequently, VA need 
not further assist the appellant to develop facts in support 
of his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); but see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (Board has 
constructive notice of pertinent VA medical records including 
those not actually of record before the Board).   There is no 
indication of potentially relevant records necessary to 
deciding this appeal that are not of record.  Accordingly, 
the Department has satisfied the duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

The criteria for evaluating mental disorders have been 
revised during the course of this appeal.  Where regulations 
change during the course of an appeal, the Board must 
determine, if possible, which set of regulations, the old or 
the new, is more favorable to the claimant and apply more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the revised regulations may not be applied 
prior to their effective date, unless the Secretary 
specifically provides for retroactivity.  See Rhodan v. West, 
12 Vet. App. 55, 57 (1998); citing Allin v. Brown, 6 Vet. 
App. 207, 211 (1994).  The new rating criteria became 
effective November 7, 1996.  61 Fed. Reg. 57200 (1996) 
(codified at 38 C.F.R. § 4.130 (1998)) [hereinafter new 
criteria].  The rating schedule in effect prior to November 
7, 1996, applies to the period under review before that date 
[hereinafter old criteria].  For the period after that date, 
the Board applies whichever version of the rating schedule 
supports a result more favorable to the appellant, applying 
the new criteria if neither set is more favorable.

The version of the rating formula in effect in November 1995, 
when the appellant initiated the claim now on appeal, 
provided the following criteria for ratings in the 100 to 50 
percent range: 100 percent: The attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  70 
percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  50 percent: Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

Under the new rating criteria, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted under the new criteria for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The clear majority of psychiatric reports of record show 
coexisting PTSD and depression, as well as other diagnoses.  
To the extent that the evidence raises the question whether 
disability should be attributed predominantly to one versus 
another diagnosis, the evidence must be seen as in equipoise.  
The November 1995 VA outpatient diagnosis found depression 
was secondary to the PTSD.  The Southwest Institute evaluator 
stated that PTSD was the appellant's primary emotional 
feature, but he also said that depression and the interaction 
between depression and pain had more to do with the 
appellant's inability to work than did the PTSD.  Whereas 
different competent examiners are likely to evaluate and 
weight symptoms differently, the Board must take a historical 
view of the significance of the differences in findings.  
38 C.F.R. § 4.2 (1998).  There does not appear to be any 
rational basis on which to parse the appellant's psychiatric 
disability into pieces associated with the several diagnoses.  
On the matter of attribution of psychiatric disability to 
specific causes, the benefit of the doubt must go to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991).  Therefore, 
the Board will consider the appellant's psychiatric disorder 
as of one piece and apply the rating criteria to the total 
psychiatric disability picture as it is shown by the 
evidence.

A significant feature of the appellant's psychiatric disorder 
is that the symptoms identified in the examination reports of 
record are substantially the same throughout the period 
beginning with the earliest diagnosis of PTSD in November 
1995 to the most recent report, the October 1998 VA 
examination.  In November 1995, the examiner felt the 
appellant's symptoms were sufficiently severe to warrant 
inpatient treatment.  Suicidal ideation is consistent with 
100 percent rating criterion of disturbed thought, and 
obtaining a weapon with suicide in mind comports with the 
rating criterion of disturbed behavior.

When hospitalized in November 1995, the appellant 
demonstrated disturbed thought in the form of irrational, 
circumstantial, and irrelevant thought processes.  The Board 
finds the symptoms observed highly probative of the level of 
disability.  The diagnosis given in November 1995 is 
inconsistent with the great preponderance of diagnoses 
otherwise in the record, and was based on a single, overnight 
admission, and is of less evidentiary significance than the 
observed symptoms.

In the February 1996 VA examination the attitudes of all 
contacts are shown so adversely affected by the appellant's 
PTSD as to result in virtual isolation in the community.  His 
socialization was "nil."  The record clearly shows no 
change in that condition up to the present.

The Southwestern Institute psychological evaluation of 
September 1996 found the appellant unable to do any work 
because of his mental disorder.  The GAF of 50 represents 
serious symptoms such as suicidal ideation or any serious 
impairment in social or occupational functioning, such as no 
friends, unable to keep a job.  Diagnostic and Statistical 
Manual of Mental Disorders 32-33 (4th ed. 1994).  The GAF is 
substantial evidence, as it provides an evaluative tool by 
which the Board can consider the appellant's ability to 
function, a fundamental precept in disability evaluation.  
See 38 C.F.R. § 4.10 (1998).

The Board must give considerable weight to the January 1997 
SSA determination that the appellant cannot function in an 
occupational setting because of his PTSD.  It is highly 
probative that the administrative law judge apparently found 
it unnecessary, based substantially on VA records, to even 
make reference to any cause other than PTSD.  In the January 
to March 1997 VA hospitalization, the treating physicians 
were explicit and emphatic that the appellant could not work 
because of his PTSD, finding him virtually isolated from any 
social interaction or activities outside his house.  The 
writing physician even cautioned, in essence, that the level 
of the appellant's functioning could not be expected to be as 
good outside as in the hospital setting.  In February 1997, a 
VA examiner also felt the appellant's global functioning was 
only 50 on a scale of 100.  Again, this is evidence of a 
level of functioning consistent with the 100 percent 
schedular rating.  38 C.F.R. § 4.10.

The July 1997 statement by the appellant's lay acquaintance 
is credible evidence to the extent it described the 
appellant's behavior, e.g., did not enjoy family, stayed in 
the house.  Although the lay statement cannot be deemed 
evidence of the cause of the behavior, because the writer is 
not a medical expert, Espiritu v. Derwinski, 2 Vet App. 492 
(1992), the statement is probative evidence to independently 
corroborate the appellant's descriptions to examiners and 
stated in hearing testimony of his level of functioning.

In sum, the evidence from the effective date of service 
connection to the effective date of the new rating criteria 
show virtual isolation of an extent and with symptoms that 
rendered the appellant demonstrably unable to obtain or 
retain employment.  A 100 percent schedular rating is 
warranted from the effective date of service connection until 
November 7, 1996, under the then applicable rating criteria.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

The most salient feature of the evidence from November 7, 
1996, to the present is that there is no demonstrable 
improvement in the appellant's symptoms or ability to 
function.  Notably, the August 1998 private and the October 
1998 VA psychological and psychiatric evaluations show GAFs 
of 35 and 45, respectively.  The appellant has persisted in 
total social isolation.  He has demonstrated persistent 
danger of hurting himself, as is shown in the January 1998 
note of an agreement between the appellant and his VA 
physician to seek help if he feels an intent to commit 
suicide.  He is several times in the record described as a 
suicide risk.  Clearly the mental health practitioners with 
whom he is in contact take his suicidal ideation seriously.  
The October 1998 VA examiner opined explicitly that PTSD 
would be severe enough to render the appellant unemployable.  
The fact of total occupational impairment due to the symptoms 
of a service-connected mental disorder is the ultimate 
criterion of a total schedular rating.  All of the findings 
specified in rating criteria are not anticipated to be shown 
in every instance.  38 C.F.R. § 4.21 (1998).  The clinical 
findings in this case are sufficiently characteristic to 
identify the disease and the disability therefrom, and to 
coordinate the rating with impairment of function.  Id.  The 
persistence and frequency of intrusive thoughts and 
flashbacks are comparably disabling to gross impairment of 
thought.  From November 7, 1996 to the present, under the new 
rating criteria, the appellant has continued to manifest 
total occupational and social impairment warranting a 100 
percent schedular disability rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

B.  TDIU

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities[.]"  38 C.F.R. 
§ 4.16(a) (1998) (emphasis supplied).  TDIU is not an 
available benefit for a VA compensation beneficiary who has a 
total schedular rating.  See VAOPGCPREC 6-99.  Although 
addressing the question of whether a claim for TDIU may be 
considered for one service-connected disability when a total 
schedular evaluation is in effect for another service-
connected disability or disabilities, and holding that it may 
not, the analysis applies as well to a case such as this, in 
which the veteran seeks a TDIU evaluation on the basis of the 
same disability for which a 100 percent schedular evaluation 
is awarded.  The General Counsel noted that VA must first 
look to the rating schedule, but will resort to other 
regulatory provisions such as 38 C.F.R. § 4.16(a) when the 
schedular ratings prove inadequate in a particular veteran's 
case.  A 100 percent schedular evaluation being granted 
herein renders the issue of entitlement to TDIU moot.

With respect to this issue, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board has authority to dismiss a claim 
that fails to state an error of fact or law.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  The current circumstances render 
the claim for TDIU equivalent to one that has not alleged an 
error of fact or law.  Consequently, the Board will dismiss 
the claim for TDIU.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the regulations governing payment of monetary benefits.  

The claim of entitlement to a total disability rating based 
on individual unemployability is dismissed.


REMAND

In May 1999 the appellant submitted a partial list of 
exhibits associated with the January 1997 administrative law 
decision by the Social Security Administration (SSA).  The 
list identifies VA hospital and other medical records by date 
ranges.  Records of several of the specified dates are not in 
the VA claims folder.  Generally, the records are identified 
in such a way that the Board cannot determine whether the VA 
records in the appellant's VA claim folder comprise all of 
those that are listed as SSA exhibits, except for being 
certain that the claims folder does not have certain records 
identified by exact date.  VA records in the claims folder 
that do fall within date ranges shown on the SSA exhibit list 
includes material pertinent to the several issues pending in 
this appeal.  Thus, the Board cannot speculate whether VA 
records not of record are or are not also pertinent to issues 
on appeal.

VA records are constructively part of the record on review by 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board prefers that such records actually be of record.  The 
RO should obtain the complete file of SSA exhibits from SSA 
to ensure that VA has the complete body of those materials.  
See 38 U.S.C.A. § 5106 (West 1991).

As indicated in the introduction, supra, the RO adjudicated 
the issue of entitlement to service connection for impaired 
hearing disability as subject to a prior final disallowance.  
The time to file a notice of disagreement runs from receipt 
of notice of a decision.  38 C.F.R. § 20.302(a) (1998).  The 
November 1984 notice to the appellant of the October 1984 
denial of pension benefits did not inform the appellant that 
the rating decision constituted a denial of service 
connection, therefore he had no notice that such a decision 
was subject to appeal.  A RO decision is not final in the 
absence of notice of the denial.  Hauck v. Brown,  6 Vet. 
App. 518 (1994).  The RO should readjudicate the claim as an 
initial adjudication of entitlement to service connection for 
impaired hearing.

Accordingly, the case is REMANDED for the following action:

1.  Request SSA, pursuant to VA's 
authority to do so, 38 U.S.C.A. § 5106 
(West 1991), to provide the complete 
materials referenced in the exhibits list 
of the appellant's January 1997 SSA 
administrative law judge decision.  
Associate any information obtained with 
the claims folder.

2.  Readjudicate the issues pending in 
this appeal.  Consider the claim for 
service connection for impaired hearing 
disability de novo, as not subject to a 
prior final disallowance.  If the any 
claim remains denied, provide the 
appellant and his attorney a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

